Hammons v 321 Clinton Ave. Hous. Corp. (2015 NY Slip Op 07817)





Hammons v 321 Clinton Ave. Hous. Corp.


2015 NY Slip Op 07817


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2014-07424
 (Index No. 22556/12)

[*1]Carmen Hammons, etc., appellant, 
v321 Clinton Ave. Housing Corp., defendant-respondent; Gregory Laspina, et al., nonparty-respondents.


Mark E. Feinberg, Brooklyn, N.Y., for appellant.
Jacobson & Schwartz, LLP, Jericho, N.Y. (Paul Goodovitch of counsel), for defendant-respondent.
Rosato & Lucciola, P.C., New York, N.Y. (Paul A. Marber of counsel), for nonparty-respondent Gregory Laspina.

DECISION & ORDER
In an action, inter alia, to recover damages for personal injuries, Carmen Hammons appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Saitta, J.), dated June 19, 2014, as granted the motion of nonparty Donald McKenzie to amend the caption of the action by adding her as a party defendant and to allow the guardian ad litem to retain counsel for himself as well as for the infant plaintiff.
ORDERED that the appeal from so much of the order as granted that branch of the motion of the nonparty Donald McKenzie which was to allow the guardian ad litem to retain counsel for himself as well as for the infant plaintiff is dismissed, as the appellant is not aggrieved thereby; and it is further,
ORDERED that the order is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the defendant-respondent and the nonparty-respondent Gregory Laspina.
Contrary to the appellant's contentions, the order appealed from neither disqualified her from acting as the representative of the infant plaintiff in this action, nor appointed a guardian ad litem for the infant plaintiff. Those determinations were made by the same court in prior orders dated May 16, 2013, and June 26, 2013, respectively, from which no appeal has been taken. Accordingly, the appellant's contentions challenging those determinations are not properly before us and we decline to review them (see Sirius Am. Ins. Co. v Joline Estates, LLC, 55 AD3d 899, 900).
As the appellant had already been disqualified and the infant plaintiff was represented by a guardian ad litem when the order appealed from was entered, the appellant is not aggrieved by so much of the order appealed from as granted that branch of the motion of the nonparty Donald McKenzie which was to allow the guardian ad litem to retain legal counsel for himself as well as for [*2]the infant plaintiff. Therefore, the appeal from that portion of the order must be dismissed (see CPLR 5511).
The appellant's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court